     Case 2:18-cv-02371-DDC-JPO Document 140 Filed 11/04/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

 BEDIVERE INSURANCE COMPANY,

           Plaintiff,                                 CONSOLIDATED CASES

           v.                                         Case No. 18-2371-DDC

 BLUE CROSS AND BLUE SHIELD OF
 KANSAS, INC., et al.,

           Defendants.

 ________________________________________


ALLIED WORLD SPECIALTY
INSURANCE COMPANY,

           Plaintiff,                                 Case No. 18-2515-DDC

                v.

BLUE CROSS AND BLUE SHIELD OF
KANSAS, INC.,

           Defendant.


                     SECOND AMENDED SCHEDULING ORDER

      The parties have filed a joint motion (ECF No. 139) to amend the scheduling order

(ECF Nos. 39 and 86). The court finds good cause for the requested extensions and amends

the scheduling order as follows:
     Case 2:18-cv-02371-DDC-JPO Document 140 Filed 11/04/20 Page 2 of 2




                     SUMMARY OF DEADLINES AND SETTINGS

                                Event                        Deadline/Setting
                                                            40 days before deadline
        Supplementation of initial disclosures               for completion of fact
                                                                   discovery
        All fact discovery completed                              May 14, 2021
        All expert discovery completed                          August 27, 2021
        Initial expert reports                                   June 25, 2021
        Rebuttal expert reports                                   July 26, 2021
        Supplemental expert reports                              August 6, 2021
        All potentially dispositive motions (e.g.,
                                                                November 1, 2021
        summary judgment)
        Motions challenging admissibility of expert
                                                                42 days before trial
        testimony
        Proposed pretrial order due                          September 10, 2021
                                                            September 20, 2021 at
        Pretrial conference
                                                                   9:00 AM
        Trial                                              July 5, 2022 at 9:00 AM


      This second amended scheduling order will not be modified except by leave of court

upon a showing of good cause.

      IT IS SO ORDERED.

      Dated November 4, 2020, at Kansas City, Kansas.

                                        s/ James P. O’Hara
                                        James P. O’Hara
                                        U.S. Magistrate Judge




                                           2
